Citation Nr: 1538139	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to a low back disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 4th to 28th, 1972.

This matter is before the Board of Veterans' Appeals (Board) on December 2014 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a September 2014 Court memorandum decision.  This matter was originally before the Board on appeal from a June 2007 rating decision of the Roanoke, Virginia VA Regional Office.  In February 2011, a VA Central Office Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Additional evidence was submitted at the hearing and after the hearing with a waiver of RO consideration.  In February 2012, the Board remanded the matter for additional development.  In November 2012, another VA Central Office Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Pursuant to the Veteran's request at the hearing, a 60 day abeyance period was granted to allow for the submission of additional evidence; such evidence was received with a waiver of RO consideration.

A May 2013 Board decision denied service connection for a low back disability and for hypertension (including as secondary to a low back disability).  The Veteran appealed that decision to the Court.  In December 2014, the Court issued a mandate that vacated the May 2013 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in its September 2014 memorandum decision.

The Board notes that the Veteran appointed a new representative to assist him in connection with the low back disability claim before VA (the same attorney who represented him in his appeal before the Court) in February 2015.  The scope of the appointment of the attorney as representative is limited to the low back disability issue, and the Veteran remains unrepresented on the hypertension issue.  As the Court's memorandum decision does not explicitly limit the vacatur of the May 2013 Board decision to the back issue, and as the hypertension issue is not within the scope of any appointment of representation, the Board is issuing separate decisions for these issues.

(The issue of entitlement to service connection for a low back disability is addressed in a separate decision.)


FINDING OF FACT

Hypertension was not incurred in service, and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to his service; service connection for low back disability is denied in a separate Board decision at this time, and the Veteran is not service connected for any disabilities.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  June 2006 and April 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Significantly, during the February 2011 and November 2012 Board hearings before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the February 2011 and November 2012 Board hearings, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claim.  Discussion during the hearings included suggestion of the submission of potentially pertinent evidence.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, including the Veteran's records in the custody of the Social Security Administration (SSA).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination would not offer any basis for granting the claim regarding hypertension.  The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's hypertension is related to service or a service-connected disability is his own general, conclusory lay statements.  The Board's reasons for finding the Veteran's statements general and conclusory are discussed at greater length below.  Either competent lay or medical evidence is required to establish "an indication" that a veteran's current disability is related to the in-service event on which the veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010)(holding that generalized, conclusory statements by a veteran are not sufficient to "indicate" that a nexus exists); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (the "indication" element requires some causal connection between disability and service to be shown by the evidence to trigger the duty to provide an examination).  As discussed, the Veteran offers only his own conclusory opinion regarding causation, without providing competent lay evidence or reporting of competent medical evidence.  There is no other evidence regarding nexus of record.  This is insufficient to satisfy the criteria of 38 U.S.C.A. § 5103A(d)(2).  See id.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its  credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, this provision for presumptive service connection only applies in the case of a veteran who served for ninety days or more of active, continuous service.  As the Veteran served for less than ninety days, presumptive service connection is not for consideration herein.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Court's Memorandum Decision and the Veteran's Latest Contentions

The Court's September 2014 memorandum decision focuses entirely upon the Board's May 2013 denial of service connection for a low back disability.  The Board's May 2013 decision also denied service connection for hypertension, to include as secondary to the claimed low back disability.  The Court's September 2014 memorandum decision does not discuss any concerns with the Board's denial of service connection for hypertension except, implicitly, to the extent that the hypertension claim is inextricably intertwined with the low back disability claim.  As the Board finds (in a separate decision issued at this time) that service connection for a low back disability must be denied, the Board's analysis of the hypertension claim (discussed below) remains essentially unchanged.

The Board also here briefly wishes to clarify that the Veteran's service, and all pertinent in-service events, took place in February 1972; prior VA references to service in February 1977 appear to have been typographical error.

Hypertension

The Veteran alleges primarily that he has hypertension secondary to his low back disability.  Because service connection has not been established for any disabilities, and service connection for a low back disability is specifically denied in a separate Board decision issued at this time, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

Regarding direct service connection, the STRs are silent for any complaints, findings, treatment, or diagnosis regarding hypertension.  On February 22, 1972 final service medical examination, the Veteran's blood pressure reading was 120/80.  He denied any history of high or low blood pressure.

An April 1994 private treatment record noted that the Veteran had an existing diagnosis and past medical history of hypertension.  Numerous medical records since that time reflect treatment for hypertension.  There are no earlier treatment records available for review to specify an initial date of diagnosis.  It is not in dispute that the Veteran currently has this disability.

At the February 2011 Board hearing, the Veteran testified that, after he was beaten at Parris Island and was discharged from service, he experienced symptoms including high blood pressure and difficulty sleeping due to the back pain.  He testified that he never suffered from high blood pressure prior to the claimed beating in service.  He testified that he has a current diagnosis of hypertension, for which he takes medication.

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the Veteran currently has hypertension, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of hypertension were not chronic in service; were not continuous after service; and the current hypertension is not related to service.  As an initial matter, the Veteran has not specifically contended that he has had hypertension symptoms continuously since service.  The preponderance of the evidence is against a finding that hypertension was incurred in service.  The STRs are silent for any complaints or findings regarding hypertension, and the February 1972 service examination report noted a blood pressure reading of 120/80 without a diagnosis of hypertension.

The post-service medical evidence of record also does not show evidence of complaints or treatment for hypertension until 1994; so not until approximately 22 years after the Veteran's separation from service.  And while this, alone, is not altogether determinative or dispositive of whether he had hypertension during those several intervening years dating back to his service, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

Post service evaluation/treatment records provide no indication that hypertension may somehow be directly related to the Veteran's service.  Accordingly, service connection for hypertension on the basis that it was incurred or aggravated in service is not warranted.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, it must be denied.



ORDER

Service connection for hypertension is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


